                                                                                           EXHIBIT 14


                                                                                                           June 24, 2017   through July 26, 2017
                                JPMorgan Chase Bank, N.A.
                                                                                                        Account Number:                              9080
                                P O Box 659754

                                San Antonio, TX 78265 - 9754



                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                    Web site:                            Chase.com
                                                                                                    Service Center:                  1-800-935-9935
                                00001252 DRE 662 211 20817 NNNNNNNNNNN   1 000000000 17 0000        Deaf and Hard of Hearing:        1-800-242-7383

                                ELWOOD AND DURBIN PARK                                              Para Espanol:                    1-877-312-4273

                                LIVING TRUST                                                        International Calls:             1-713-262-1679

                                CHAD M BLACK TRUSTEE




                                                                                                                                                            00012520201000000022
       *start*summary




                                                                    Chase Premier Plus Checking
                      CHECKING SUMMARY




       *end




*start*deposits and additions




           DEPOSITS AND ADDITIONS

            06/26                      Online Transfer From Chk ...8510 Transaction#: 6321356488

            07/13                      Online Transfer From Chk ...8161 Transaction#: 6364850846

            07/17                      Online Transfer From Chk ...8750 Transaction#: 6371605131

            07/17                      Online Transfer From Chk ...7700 Transaction#: 6374993872

            07/18                      Online Transfer From Chk ...1096 Transaction#: 6376423133




            Total Deposits and Additions
*end*deposits and additions



*start*checks paid section3




            CHECKS PAID




            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.

            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3




                                                                                                                                     Page   1   of   4



                                                                                                                    Steely Subpoena 070
                                  EXHIBIT 14

                                                  June 24, 2017   through July 26, 2017


                                               Account Number:                               9080



*start*atm debit withdrawal




          ATM & DEBIT CARD WITHDRAWALS




                                                                             Page   2   of   4



                                                   Steely Subpoena 071
                                                                                           EXHIBIT 14

                                                                                                                  June 24, 2017 through July 26, 2017


                                                                                                               Account Number:                             9080



   *start*atm debit withdrawal




                                                                                             (continued)
              ATM & DEBIT CARD WITHDRAWALS




                                                                                                                                                                  10012520202000000062
   *start*electronic withdrawal




           ELECTRONIC WITHDRAWALS



               07/07                   07/07 Online Transfer To Chk ...7700 Transaction#: 6352137691

               Total Electronic Withdrawals
   *end*electronic withdrawal


   *start*fees section




                         FEES




*start*post fees message




        WANT TO AVOID PAYING A MONTHLY SERVICE FEE ON YOUR CHECKING ACCOUNT?

        A monthly Service Fee was charged to your Chase Premier Plus Checking account.                            Here are the two ways you can avoid
        this fee during any statement period.
                                 Have an average qualifying deposit and investment balance of at least $15,000.00 during your
                                  statement period.
                                  (Your average qualifying deposit and investment balance was              )


                                  Talk to a banker about transferring your balances to Chase today!

                                 OR, authorize us to make automatic payments to your qualifying Chase mortgage from your Chase account.
                                  (You do not have a qualifying Chase mortgage)


                                  Talk to a banker about a Chase mortgage!

        Stop in today and explore all Chase has to offer.
*end*post fees message




                                                                                                                                           Page   3   of   4



                                                                                                                           Steely Subpoena 072
                                                                                                 EXHIBIT 14

                                                                                                                                         June 24, 2017   through July 26, 2017


                                                                                                                                  Account Number:                                   9080



*start*overdraft and returned item




     OVERDRAFT AND RETURNED ITEM FEE SUMMARY




        * Total Overdraft Fees includes Insufficient Funds Fees, and Extended Overdraft Fees

*end*overdraft and returned item




*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                  Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                 We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared.                  Be prepared to give us the following information:

                                              Your name and account number
                                              The dollar amount of the suspected error
                                              A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly.               If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation               .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                              Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                  If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you.                 For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                          JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                    Page   4   of   4



                                                                                                                                         Steely Subpoena 073
                                                                                           EXHIBIT 14


                                                                                                           May 24, 2017 through June 23, 2017
                                JPMorgan Chase Bank, N.A.
                                                                                                        Account Number:                           9080
                                P O Box 659754

                                San Antonio, TX 78265 - 9754



                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                    Web site:                         Chase.com
                                                                                                    Service Center:               1-800-935-9935
                                00001365 DRE 662 211 17517 NNNNNNNNNNN   1 000000000 17 0000        Deaf and Hard of Hearing:     1-800-242-7383

                                ELWOOD AND DURBIN PARK                                              Para Espanol:                 1-877-312-4273

                                LIVING TRUST                                                        International Calls:          1-713-262-1679

                                CHAD M BLACK TRUSTEE




                                                                                                                                                         00013650101000000021
       *start*summary




                                                                    Chase Premier Plus Checking
                       CHECKING SUMMARY




       *end*su




*start*deposits and additions




           DEPOSITS AND ADDITIONS


            05/31                      Online Transfer From Chk ...8161 Transaction#: 6259961257

            05/31                      Online Transfer From Chk ...8161 Transaction#: 6259965553




*end*deposits and additions



 *start*electronic withdrawal




          ELECTRONIC WITHDRAWALS

              05/31                 05/31 Online Transfer 6259962799 To Chad Black - Mortgage ###6681 Transaction #:
                                    6259962799

              06/06                 06/06 Online Transfer To Chk ...7395 Transaction#: 6277659277

              06/06                 06/06 Online Transfer To Chk ...8510 Transaction#: 6278156785

              Total Electronic Withdrawals
 *end*electronic withdrawal


 *start*fees section




                       FEES




                                                                                                                                  Page   1   of   2



                                                                                                                    Steely Subpoena 074
                                                                                                         EXHIBIT 14

                                                                                                                                                 May 24, 2017   through June 23, 2017


                                                                                                                                          Account Number:                                  9080



*start*post fees message




        WANT TO AVOID PAYING A MONTHLY SERVICE FEE ON YOUR CHECKING ACCOUNT?

        A monthly Service Fee was charged to your Chase Premier Plus Checking account.                                                           Here are the two ways you can avoid
        this fee during any statement period.
                                             Have an average qualifying deposit and investment balance of at least $15,000.00 during your
                                              statement period.
                                              (Your average qualifying deposit and investment balance was                            )


                                              Talk to a banker about transferring your balances to Chase today!

                                             OR, authorize us to make automatic payments to your qualifying Chase mortgage from your Chase account.
                                              (You do not have a qualifying Chase mortgage)


                                              Talk to a banker about a Chase mortgage!

        Stop in today and explore all Chase has to offer.
*end*post fees message


*start*overdraft and returned item




     OVERDRAFT AND RETURNED ITEM FEE SUMMARY




*end*overdraft and returned item




*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                          Call or write us at the phone number or address

                  on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                  more information about a transfer listed on the statement or receipt.                         We must hear from you no later than 60 days after we sent you the FIRST

                  statement on which the problem or error appeared.                          Be prepared to give us the following information:

                                                      Your name and account number
                                                      The dollar amount of the suspected error
                                                      A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly.                       If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation                       .


                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                                      Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement.                          If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you.                         For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                                  JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                           Page   2   of   2



                                                                                                                                                 Steely Subpoena 075
